Citation Nr: 0020525	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

The instant appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, which granted a 
claim for an increased rating for PTSD, to 70 percent.  An 
increased rating above 70 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).


REMAND

In the substantive appeal filed in February 1999, the 
veteran's attorney requested a hearing at the RO before a 
member of the Board (Travel Board hearing).  A March 4, 1999, 
letter to the veteran indicated that he had been placed on 
the list of persons wishing to appear for a Travel Board 
hearing; however, the record does not show that his hearing 
has been scheduled.  The Board notes that the veteran and his 
attorney appeared at a hearing before RO personnel in May 
1999; however, there is no evidence that the request for the 
Travel Board hearing has been withdrawn.  38 C.F.R. 
§ 20.702(e) (1999).  The Board notes that at some ROs, 
hearings employing "videoconferencing" techniques are now 
possible before the Board in lieu of a Travel Board hearing.

Under these circumstances, the claim must be returned for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO or, if possible, a 
Board Videoconference hearing.  The RO 
should contact the veteran at his last 
known address of record and through his 
attorney and provide notice of the 
hearing.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




